The record showed a service of process and appearance of defendant; an adjournment and appearance of both parties; trial and judgment for plaintiff, after hearing the allegations and proofs of the parties.
The defendant filed an affidavit that he appeared on the first day and demanded a nonsuit; that he appeared on the second day, and remained until near sun down; when, the plaintiff not appearing, he again demanded a nonsuit, which was refused; but the justice said if plaintiff did not appear, he would enter a nonsuit; and if he did appear, he would postpone the case and give him notice; upon which the defendant left, and did not hear of the judgment against him until after the time for appeal had expired; and he denied that the plaintiff had appeared, at any time, before the justice.
Upon which, Layton, for defendant, moved for leave to contradict the record in fact.
Judgment affirmed, —
The Court stating the principle as to allegation of errors in fact against the record, which must be confined to such facts as controvert the essentials of jurisdiction. If the justice has jurisdiction of the cause of action and of the parties, his record as to the proceedings in the cause is conclusive on certiorari. *Page 5